Exhibit 10.3.2.1

 

Amendment to Employment Agreement
Between
Broadwing Inc. and Kevin W. Mooney

 

The Employment Agreement between Broadwing Inc. (fka Cincinnati Bell Inc.) and
Kevin W. Mooney with an Effective Date of December 31, 1998, is hereby amended
to reflect a new title, base salary and bonus target as of September 20, 2002 as
follows:

 

Section 3. A. is amended to read in its entirety as follows:

“Employee will serve as Chief Executive Officer of Employer or in such other
equivalent capacity as may be designated by the Board of Directors of Employer.”

 

Section 3. C. is amended to read in its entirety as follows:

“Employee shall also perform such other duties, consistent with the provisions
of Section 3.A., as are reasonably assigned to Employee by the Board of
Directors of Employer.”

 

Section 4. A. is amended to read in its entirety as follows:

“Employee shall receive a base salary (the “Base Salary”) of at least
$660,000.00 per year, payable not less frequently than monthly, for each year
during the term of this Agreement, subject to proration for any partial year. 
Such Base Salary, and all other amounts payable under this Agreement, shall be
subject to withholding as required by law.”

 

Section 4. B. is amended to read in its entirety as follows:

“In addition to the Base Salary, Employee shall be entitled to receive an annual
bonus (the “Bonus”) for each calendar year for which services are performed
under this Agreement.  Any Bonus for a calendar year shall be payable after the
conclusion of the calendar year in accordance with Employer’s regular bonus
payment policies.  Each year, Employee shall be given a Bonus target by
Employers Compensation Committee of not less than $660,000.00, subject to
proration for a partial year.”

 

All capitalized terms used in this amendment shall have the meanings ascribed to
them in the Employment Agreement.  All other terms and conditions of the
Employment agreement not specifically amended herein shall remain in full force
and effect as previously agreed upon by the parties.

 

BROADWING INC.

EMPLOYEE

 

 

/s/ Jeffrey C. Smith

 

/s/ Kevin W. Mooney

 

By:

Kevin W. Mooney

Its: Chief Human Resources Officer

 

General Counsel and Corporate Secretary

 

 

--------------------------------------------------------------------------------